PER CURIAM.
Affirmed. See State v. Morsman, 394 So.2d 408, 409 (Fla.1981) (“Under Florida law it is clear that one does not harbor an expectation of privacy on a front porch where salesmen or visitors may appear at any time.”); Nieminski v. State, 60 So.3d 521, 527 (Fla. 2d DCA 2011) (“[I]f the address ... had been a more traditional lot in a residential neighborhood surrounded by a white picket fence and a gate that closed but did not lock, no one would reasonably suggest that the knock and talk was improper or that officers were required to describe the picket fence in the affidavit used to obtain the warrant.”); see generally Shapiro v. State, 390 So.2d 344, 347 (Fla.1980) (“In order for [the defendant] to claim that his fourth amendment rights were violated, he must first establish that he had a reasonable expectation of privacy to be free from this particular intrusion.”).